Citation Nr: 1700711	
Decision Date: 01/10/17    Archive Date: 01/18/17

DOCKET NO.  08-14 763	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to an evaluation in excess of 70 percent prior to September 8, 2008 for posttraumatic stress disorder (PTSD), on an extraschedular basis.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate for Veterans Affairs


ATTORNEY FOR THE BOARD

S. Mountford, Associate Counsel





INTRODUCTION

The Veteran had active military service from May 2001 to May 2004.

This matter comes before the Board of Veterans' Appeals (Board) from the May 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico, which in pertinent part granted an increased evaluation of 50 percent for PTSD as of December 26, 2006.

During the pendency of this appeal, the RO increased the Veteran's evaluation for PTSD from 50 to 100 percent, effective September 8, 2008.  As a result, the evaluation for that disability prior to September 8, 2008 remained on appeal.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).  

In a January 2010 decision, the Board increased the Veteran's evaluation for PTSD to 70 percent for the period prior to September 2008 on a schedular basis.  The Veteran did not file a timely notice of disagreement within the appeal period, thereby making this decision final.  The January 2010 Board also remanded the issue of entitlement to an evaluation in excess of 70 percent for PTSD prior to September 8, 2008, on an extraschedular basis.


FINDING OF FACT

The Veteran's service connected PTSD does not present such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.






CONCLUSION OF LAW

The criteria for entitlement to an evaluation in excess of 70 percent for PTSD prior to September 8, 2008, on an extraschedular basis, have not been met.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 3.159, 3.321(b)(1) (2016), 4.1, 4.3, 4.130, Diagnostic Code 9411 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. VA's Duties to Notify and Assist

Pursuant to the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.159, 3.326 (2016); see also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

VA's duty to notify was satisfied by a letter dated in January 2007 that fully addressed all notice elements and was sent prior to the initial RO decision in this matter.  The letter informed the appellant of what evidence was required to substantiate the claims and of the appellant's and VA's respective duties for obtaining evidence.  See 38 U.S.C.A. §§ 5102, 5103, 5103A; 38 C.F.R. § 3.159; see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Additionally, the VA has a duty to assist the Veteran in claim development.  This includes assisting in the procurement of service treatment records and pertinent treatment records, as well as providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

In this case, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has obtained service treatment records and VA outpatient records.  Id.  Moreover, the Veteran has been afforded a VA examination that is adequate for rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  Specifically, the January 2007 examiner took into account the Veteran's statements and treatment records, which allowed for a fully-informed evaluation of the claimed disability.  Id.

Therefore, the available medical evidence and records have been obtained in order to make an adequate determination.  Thereby, the VA's duty to assist in the development of the claim is complete, and no further notice or assistance to the Veteran is required to fulfill the duty. 

II. Compliance with Prior Board Remands

The Board observes that this case was previously remanded in January 2010 and March 2011.  The purpose of the January 2010 remand was to obtain evidence from the Veteran regarding employment interference due to his service connected disabilities.  Furthermore, the RO was to consider whether the claim must be submitted to the Director for extraschedular consideration under 38 C.F.R. § 3.321(b)(1).  

In July 2010, the RO subsequently sent a referral under 38 C.F.R. § 3.321(b)(1) (2016) for an extraschedular evaluation for PTSD to the Director.  In a September 2010 letter, the Director found that entitlement to in an increased rating on an extraschedular basis for PTSD is denied as the evidence fails to show an exceptional or unusual disability picture that renders application of regular rating schedular standards impractical. 

Upon receipt of this letter, the RO failed to readjudicate the claim.  Thereby, in March 2011, the Board again remanded the matter, instructing the RO to readjudicate the Veteran's claim and issue a Supplemental Statement of the Case (SSOC) if appropriate.  The matter was readjudicated and an SSOC was issued in May 2016.

The Board therefore finds that there was substantial compliance with the prior remand orders and the Board may continue with its determination.  Stegall v. West, 11 Vet. App. 268 (1998).  

III. Other Due Process Considerations

In his May 2008 appeal to the Board, the Veteran did not request a hearing.  Thereby, no other due process considerations are present.

IV. Factual Background and Analysis

The Veteran has been assigned a 30 percent rating for PTSD from May 2004 to December 28, 2006; a 70 percent rating from December 28, 2006 to September 8, 2008; and a 100 percent rating thereafter.  He now contends that an extraschedular rating in excess of 70 percent is warranted prior to December 28, 2008.

The current regulations establish a general rating formula for mental disorders.  38 C.F.R. § 4.130.  Ratings are assigned according to the manifestation of particular symptoms.  However, the use of the term "such as" in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Accordingly, the evidence considered in determining the level of impairment under § 4.130, Diagnostic Code 9411 is not restricted to the symptoms provided in the diagnostic code.  Instead, VA must consider all symptoms of a claimant's condition that affect the level of occupational and social impairment, including, if applicable, those identified in the Diagnostic and Statistical Manual of Mental Disorders (4th ed.) (DSM-IV). Id.  

A rating of 100 percent is warranted when there is total occupational and social impairment due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation or own name.  38 C.F.R. § 4.130, Diagnostic Code 9411. 

Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the disability.  See 38 C.F.R. § 4.1.  The Board notes that in exceptional cases where evaluations provided by the Rating Schedule are found to be inadequate, an extraschedular evaluation may be assigned which is commensurate with the veteran's average earning capacity impairment due to the service connected disability.  38 C.F.R. § 3.321(b).

Here, the Board has carefully compared the level of severity and symptomatology of the Veteran's psychiatric disability with the established criteria found in the rating schedule.  The Board finds that the Veteran's symptomatology, including depression, nightmares, hearing voices, intrusive memories, and restricted affect, is fully addressed by the rating criteria under which he is currently evaluated.  In this regard, the totality and the severity of the Veteran's occupational and social functioning are contemplated by the Rating Schedule, including a wide variety of psychiatric symptoms and types of impairment.  Additionally, although the Director's letter is not binding on the Board, the Director did find that entitlement to in an increased rating on an extraschedular basis for PTSD is not appropriate.  For these reasons, as the rating schedule is adequate to evaluate the psychiatric disability, entitlement to an increased rating in excess of 70 percent for PTSD on an extraschedular basis is not warranted.  See 38 C.F.R. § 4.130, Diagnostic Code 9411 (2015).

Further, a veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance, where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  Johnson  v. McDonald, 762 F.3d 1362 (2014).  In applying the benefit of the doubt in this case, there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  See Mittleider v. West, 11 Vet. App. 181 (1998).  As such, this does not qualify as an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.


ORDER

Entitlement to an evaluation in excess of 70 percent for PTSD prior to September 8, 2008, on an extraschedular basis is denied.



____________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


